FILED
                              NOT FOR PUBLICATION                           MAR 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 GUSTAVO VARGAS; GABRIELA                        No. 07-73485
 MADRICAL ESTRELLA, a.k.a. Gabriela
 Madrigal Estrella; MAYRA LEZETH                 Agency Nos. A078-243-982
 ELIAS,                                                      A079-535-460
                                                             A079-535-461
               Petitioners,

   v.                                            MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Gustavo Vargas, Gabriela Madrical Estrella, and Mayra Lezeth Elias,

husband, wife and daughter, and natives and citizens of Mexico, petition for review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AP/Research
of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from

an immigration judge’s removal order and denying their motion to remand. We

have jurisdiction under 8 U.S.C. § 1252. We deny in part and grant in part the

petition for review and remand for further proceedings.

       Vargas and Lezeth Elias have failed to challenge the agency’s denials of

their applications for cancellation of removal and thus, have waived those issues.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues which

are not specifically raised and argued in a party’s opening brief are waived).

       The agency determined that Madrical Estrella’s failure to submit her

fingerprints was sufficient reason to deny her application for cancellation of

removal. The agency, however, did not have the benefit of our intervening

decision in Cui v. Mukasey, 538 F.3d 1289 (9th Cir. 2008), which held that

refusing to continue proceedings for fingerprint processing prior to April 2005 may

be an abuse of discretion. We therefore remand for the agency to reconsider its

denial of Madrical Estrella’s application. See id. at 1292-95; see also Karapetyan

v. Mukasey, 543 F.3d 1118, 1129-32 (9th Cir. 2008).

       In light of our disposition, we do not reach Madrical Estrella’s challenge to

the BIA’s denial of her motion to remand.




AP/Research                               2                                      07-73485
       Each party shall bear its own costs for this petition for review.

       PETITION FOR REVIEW DENIED in part; GRANTED in part;
       REMANDED.




AP/Research                                3                               07-73485